ALTENBERND, Judge.
Lambert F. Agama appeals his judgments and sentences for traveling to seduce, solicit, or entice a child to commit a sex act in violation of section 847.0135(4)(a), Florida Statutes (2012), and using a computer to seduce, solicit, or entice a child to commit a sex act in violation of section 847.0135(3)(a). Mr. Agama correctly argues that a conviction and sentence for both offenses violates the prohibition against double jeopardy. See Meythaler v. State, 175 So.3d 918 (Fla. 2d DCA 2015); see also State v. Shelley, 176 So.3d 914 (Fla.2015). Accordingly, we reverse the conviction and sentence for soliciting. Although we affirm Mr. Agama’s conviction for traveling, the reversal of the conviction for soliciting substantially reduces the total points on the sentencing scoresheet. We thus remand for the trial court to vacate Mr. Agama’s sentence for traveling and to resentence Mr. Agama on that conviction.
*572Affirmed in part, reversed in part, and remanded.
SILBERMAN and BLACK, JJ., Concur.